Appeal by the People from an order of the Supreme Court, Kings County, dated October 17, 1979, which, upon defendant’s motion, dismissed an indictment charging her, inter alia, with robbery in the second degree, with leave to the People to resubmit. Order affirmed. In light of the specific inquiry by one of the Grand Jurors into the existence of any postarrest statement which might have been made by the defendant, it was improper for the trial assistant presenting the case to the Grand Jury to artificially foreclose further inquiry into that area with the apparent purpose of withholding the text of defendant’s partially exculpatory statement *579from the member of that body (cf. People v Rao, 73 AD2d 88). Hopkins, J. P., Rabin and Weinstein, JJ., concur; Cohalan, J., concurs in the result on constraint of People v Rao (73 AD2d 88).